DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1 recites “the bearing member and rod supports” in lines 20-21.  Correction is suggested to “the bearing member and rod support”.
Claim 6 recites “wherein the each” in line 1.  Corrected is suggested to “wherein each”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stojkovic et al. (US 2018/0334071 A1), hereafter referred to as Stojkovic.
Consider claim 15.  Stojkovic teaches a vehicle (10) having a cargo area and a cab area, wherein the cargo area includes a conveyor assembly (20), the conveyor assembly comprises:  a conveyor assembly section (36) and a pivotable conveyor assembly section (20); wherein the conveyor assembly section includes:  at least one conveyor shelf panel which includes a support surface (46), wherein the support surface is supported by at least one movable bar (71) that moves with respect to the cargo area between a first use position and a first stowed position (see figs. 2 and 8); wherein the at least one 
Consider claim 17.  Stojkovic teaches that the pivotable conveyor panel is pivotable with respect to the bracket (to reach position of fig. 4) to move the pivotable conveyor panel between a second use position (fig. 4) and a second stowed position (within 36), wherein the second use position locates at least a portion of the pivotable conveyor panel exterior of the cargo area and the second stowed position locates the pivotable conveyor panel interior of the cargo area.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 3,406,849).
Consider claim 20.  Warren teaches a vehicle (12) having a cargo area and a cab area, wherein the cargo area includes a conveyor assembly (“conveyor system”; see column 2, line 29), the conveyor assembly comprises:  a conveyor assembly section (see fig. 2) that includes:  a plurality of conveyor shelf panels (at top and bottom of fig. 2), each of which include a support surface, wherein the support surface includes a plurality of roller bearing assemblies (26) supported by a frame (27), wherein the frame is supported by at least one first slideout assembly (38, 41, etc.) which includes at least one .
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harwell (US 6,655,897 B1).
Consider claim 21.  Harwell teaches a vehicle (112) having a cargo area and a cab area, wherein the cargo area includes a conveyor assembly (20), the conveyor assembly comprises:  a pivotable conveyor assembly section (72/92) which includes:  a bracket (78) having at least a top surface and side surface, wherein the top surface of the bracket supports a pivotable conveyor panel (74), and the side surface is attached to at least one second slideout assembly which includes at least one movable bar (76) that moves with respect to the cargo area between a first use position and a first stowed position (see figs. 8 and 14-16); and a bearing member (86) attached to a rod (82) which is attached to the bracket, wherein the bearing member is movable along a floor of the cargo area, and wherein the bearing member and rod supports the bracket (see fig. 8); wherein the pivotable conveyor panel is pivotable with respect to the bracket to move the pivotable conveyor panel between a second use position and a second stowed position, wherein the second use position locates at least a portion of the pivotable conveyor panel exterior of the cargo area and the second stowed position locates the pivotable conveyor panel interior of the cargo area (see figs. 8 and 14-16).
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the Claim Objections set forth in this Office action.
Claims 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various conveyor and ramp assemblies for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652